Case: 20-1136   Document: 65     Page: 1   Filed: 07/23/2020




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

   VALEO NORTH AMERICA, INC., MAHLE BEHR
    TROY INC., MAHLE BEHR USA INC., MAHLE
       BEHR DAYTON L.L.C., MAHLE BEHR
        CHARLESTON INC., MAHLE BEHR
  MANUFACTURING MANAGEMENT, INC., MAHLE
     MANUFACTURING MANAGEMENT, INC.,
                   Plaintiffs

     PROAMPAC INTERMEDIATE, INC., AMPAC
      HOLDINGS, LLC, JEN-COAT, INC., DBA
                PROLAMINA,
              Plaintiffs-Appellants

                            v.

   UNITED STATES, ALUMINUM ASSOCIATION
  TRADE ENFORCEMENT WORKING GROUP AND
   ITS INDIVIDUAL MEMBERS, JW ALUMINUM
 COMPANY, NOVELIS CORPORATION, REYNOLDS
          CONSUMER PRODUCTS LLC,
               Defendants-Appellees
              ______________________

                       2020-1136
                 ______________________

    Appeal from the United States Court of International
 Trade in Nos. 1:18-cv-00087-MAB, 1:18-cv-00105-MAB,
 Judge Mark A. Barnett.
Case: 20-1136      Document: 65   Page: 2     Filed: 07/23/2020




 2                VALEO NORTH AMERICA, INC.   v. UNITED STATES



                   ______________________

                   Decided: July 23, 2020
                   ______________________

     MARK LUDWIKOWSKI, Clark Hill PLC, Washington, DC,
 for plaintiffs-appellants. Also represented by WILLIAM C.
 SJOBERG, COURTNEY GAYLE TAYLOR; ROBERT KEVIN
 WILLIAMS, Chicago, IL.

     ANDREA C. CASSON, Office of the General Counsel,
 United States International Trade Commission, Washing-
 ton, DC, for defendant-appellee United States. Also repre-
 sented by DOMINIC L. BIANCHI, BRIAN RUSSELL SOISET.

     JOHN M. HERRMANN, Kelley Drye & Warren, LLP,
 Washington, DC, for defendants-appellees Aluminum As-
 sociation Trade Enforcement Working Group and its Indi-
 vidual Members, JW Aluminum Company, Novelis
 Corporation, Reynolds Consumer Products LLC. Also rep-
 resented by KATHLEEN CANNON, GRACE WHANG KIM,
 JOSHUA MOREY, PAUL C. ROSENTHAL.
                  ______________________

     Before O’MALLEY, BRYSON, and HUGHES, Circuit Judges.
 HUGHES, Circuit Judge.
      This case involves an antidumping and countervailing
 duty investigation of aluminum foil. ProAmpac appeals
 the United States Court of International Trade’s decision
 affirming the United States International Trade Commis-
 sion’s determination that ultra-thin aluminum foil was not
 a separate domestic like product from other gauges of alu-
 minum foil. Because substantial evidence supports the
 Commission’s decision, we affirm.
Case: 20-1136     Document: 65      Page: 3     Filed: 07/23/2020




 VALEO NORTH AMERICA, INC.   v. UNITED STATES                 3



                                I
     In 2017, domestic producers of aluminum foil filed an-
 tidumping and countervailing duty petitions regarding im-
 ports of aluminum foil from China. Valeo N. Am., Inc. v.
 United States, 404 F. Supp. 3d 1303, 1308–09
 (Ct. Int’l Trade 2019). The petitions covered aluminum foil
 having a thickness of 0.2 millimeters or less, in reels ex-
 ceeding 25 pounds, regardless of width. Id. at 1309. “The
 petitions listed a range of uses for aluminum foil, including
 its use in the manufacture [of] thermal insulation for the
 construction industry, fin stock for air conditioners, electri-
 cal coils for transformers, capacitors for radios and televi-
 sions, and insulation for storage tanks.” Id. (alteration in
 original) (internal quotation marks omitted).
     While “Commerce determines whether foreign imports
 into the United States are either being dumped or subsi-
 dized (or both),” the United States International Trade
 Commission (Commission) “determine[s] whether these
 dumped or subsidized imports are causing material injury
 to a domestic industry in the United States.” Changzhou
 Trina Solar Energy Co., Ltd. v. U.S. Int’l Trade Comm’n,
 100 F. Supp. 3d 1314, 1319 (Ct. Int’l Trade 2015) (internal
 quotation marks omitted); see 19 U.S.C. §§ 1671, 1673. The
 Commission “identif[ies] the corresponding universe of
 items produced in the United States [by the affected indus-
 try] that are like, or in the absence of like, most similar in
 characteristics and uses with the items in the scope of the
 investigation.” Changzhou Trina Solar, 100 F. Supp. 3d
 at 1319 (citing 19 U.S.C. §§ 1673(i), 1671(a)) (internal quo-
 tation marks omitted) (additional citation and formatting
 marks omitted).
     Here, in the preliminary phase of its injury investiga-
 tions, the Commission considered the correct definition of
 the domestic like product, and whether there were clear di-
 viding lines among the domestically produced products cor-
 responding to the in-scope imported articles. Certain
Case: 20-1136    Document: 65      Page: 4    Filed: 07/23/2020




 4               VALEO NORTH AMERICA, INC.   v. UNITED STATES



 parties argued that flat-rolled aluminum foil more than 45
 microns (0.045 millimeters) thick was a separate domestic
 like product. Valeo N. Am., Inc., 404 F. Supp. 3d at 1309.
 Others argued that ultra-thin aluminum foil less than
 eight microns (0.008 millimeters) thick was a separate do-
 mestic like product. Id.
      The Commission conducted its six-factor domestic like
 product analysis, considering: (1) physical characteristics
 and uses; (2) interchangeability; (3) channels of distribu-
 tion; (4) customer and producer perceptions; (5) common
 manufacturing facilities, production processes, and produc-
 tion employees; and, where appropriate, (6) price. Id.
 at 1312. See also, Cleo Inc. v. United States, 501 F.3d 1291,
 1295 (Fed. Cir. 2007); Timken Co. v. United States,
 913 F. Supp. 580, 584 (Ct. Int’l Trade 1996). “When weigh-
 ing those factors, the Commission disregards minor differ-
 ences and focuses on whether there are any clear dividing
 lines between the products being examined.”             Cleo,
 501 F.3d at 1295. Here, the Commission found no clear di-
 viding lines between the varieties and gauges of aluminum
 foil identified by the parties, including ultra-thin alumi-
 num foil, and therefore preliminarily found “a single do-
 mestic like product consisting of all aluminum foil
 coextensive with the scope of the investigations.” Valeo N.
 Am., Inc., 404 F. Supp. 3d at 1309 (quoting the Commis-
 sion’s Preliminary Views).
     During the final phase of its investigation, ProAmpac
 disputed the Commission’s preliminary determination.
 ProAmpac highlighted why it believed ultra-thin alumi-
 num foil should be classified separately, including that few
 domestic aluminum foil manufacturers produce ultra-thin
 aluminum foil. See, e.g., J.A. 752–53.
    The Commission issued its final determinations in
 2018, affirming its preliminary decision that ultra-thin
 aluminum foil was not a separate domestic like product.
Case: 20-1136     Document: 65      Page: 5     Filed: 07/23/2020




 VALEO NORTH AMERICA, INC.   v. UNITED STATES                 5



 Valeo N. Am., Inc., 404 F. Supp. 3d at 1311 (citing the Com-
 mission’s Final Views).
     ProAmpac appealed the Commission’s decision to the
 United States Court of International Trade (CIT). The CIT
 sustained the Commission’s decision and entered judgment
 in favor of the Commission. 1       Valeo N. Am., Inc.,
 404 F. Supp. 3d at 1313–15, 1323. 2


     ProAmpac timely appealed. We have jurisdiction un-
 der 28 U.S.C. § 1295(a)(5).
                               II
     “Like the [CIT], this court reviews the Commission’s
 determination for substantial evidence.” Cleo, 501 F.3d
 at 1296; 19 U.S.C. § 1516a(a)(2)(B)(i), (b)(1)(B)(i). Under
 the substantial evidence standard, we will affirm the Com-
 mission’s determination if it is supported by the record as
 a whole, even if some evidence detracts from the Commis-
 sion’s conclusion. Atl. Sugar, Ltd. v. United States,
 744 F.2d 1556, 1562–64 (Fed. Cir. 1984).
    ProAmpac argues that substantial evidence does not
 support the Commission’s domestic like product analysis
 based on four of the six factors: physical characteristics and
 uses; interchangeability; common manufacturing facilities,
 production processes, and production employees; and price.
 Appellant’s Br. 13–15. We conclude that ProAmpac’s argu-
 ments do not show a lack of substantial evidence.




     1    Valeo North America, Inc. and MAHLE Behr Troy,
 Inc. also challenged the Commission’s determination re-
 lated to a different type of aluminum product. These par-
 ties have not appealed the CIT’s decision rejecting those
 challenges.
     2    The CIT also issued a confidential opinion, which
 is not cited herein.
Case: 20-1136    Document: 65      Page: 6   Filed: 07/23/2020




 6               VALEO NORTH AMERICA, INC.   v. UNITED STATES



      The Commission considered evidence for all six factors
 of the domestic like product analysis, acknowledged that
 ultra-thin aluminum foil differed from thicker aluminum
 foil in some respects, but ultimately concluded that such
 differences were no more than would be expected in a
 grouping of similar products. The Commission therefore
 concluded that there was no clear dividing line between ul-
 tra-thin aluminum foil and thicker gauge foils. ProAmpac
 does not dispute the veracity of any particular fact the
 Commission considered, nor does it identify any evidence
 the Commission actually failed to consider. Instead, Pro-
 Ampac asks this court to reweigh the evidence according to
 its preferred interpretation. We decline to do so. Trent
 Tube Div., Crucible Materials Corp. v. Avesta Sandvik Tube
 AB, 975 F.2d 807, 815 (Fed. Cir. 1992) (“It is not for this
 court on appeal to reweigh the evidence or to reconsider
 questions of fact anew.”).
                             III
     In determining that ultra-thin aluminum foil should
 not be defined as a separate domestic like product, the
 Commission weighed evidence in support of, and against,
 its decision. Substantial evidence supports the Commis-
 sion’s decision. We therefore affirm.
                       AFFIRMED